Citation Nr: 0428088	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral high frequency neurosensory hearing loss.  

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  

3.  Entitlement to a separate compensable evaluation for 
multiple noncompensable service-connected disabilities 
pursuant to the provisions of 38 C.F.R. § 3.324 (2003).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA), St. Paul, Minnesota, 
Regional Office (RO) that denied the claims currently under 
appeal.  

The issue of entitlement to an increased (compensable) 
disability evaluation for hemorrhoids is  addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  The issue of entitlement to a compensable evaluation 
for multiple noncompensable service-connected disabilities 
pursuant to the provisions of 38 C.F.R. § 3.324 is held in 
abeyance pending completion of the requested development.  


FINDINGS OF FACT

1.  All evidence necessary to decide the compensation claim 
on appeal has been obtained; the RO has notified the veteran 
of the evidence needed to substantiate the claim addressed in 
this decision, and requested all relevant evidence designated 
by the veteran. 

2.  On VA audiological examinations in May and November 2002, 
the veteran had average puretone decibels loss of between 43 
and 44 in the right ear and between 41 and 45 in the left 
ear, with speech recognition scores between 86 percent and 98 
percent in the right ear and between 84 percent and 98 
percent in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral high frequency neurosensory hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, prior to the initiation of the 
claimant's appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA specified that except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the amended 
regulations otherwise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  66 Fed. Reg. 45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has recently held that 38 U.S.C.A. § 
5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), as 
amended, which pertain to VA's duty to notify a claimant who 
had submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
increased disability claim filed in June 2001 appeared 
substantially complete on its face.  The veteran clearly 
identified the disability in question and the benefits 
sought.  Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefits sought with the 
March 2002 rating decision, February 2003 statement of the 
case, and March 2003 supplemental statement of the case.  

September 2001, April 2002, and October 2002 letters from the 
RO specifically provided the veteran with notice of the VCAA 
and explained the respective rights and responsibilities 
under the VCAA.  It was further noted in the foregoing 
documents that what was lacking was evidence that his hearing 
disability met the criteria for a compensable rating.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain the veteran's VA treatment records and 
private treatment records as they were identified by him.  

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issue on 
appeal.  By the September 2001, April 2002, and October 2002 
letters from the RO, the veteran was clearly advised as to 
which portion of evidence is to be provided by him and which 
portion is to be provided by VA.  The veteran was further 
advised of this information - including specifically the 
duties of the RO where federal records are concerned - in 
these letters.  That requirement of VA has been satisfied, 
and there is no additional evidence that needs to be 
provided.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It is noted that the veteran was afforded VA audio 
examinations in May and November 2002 for the express purpose 
of making a medical determination as to his level of hearing 
impairment.  The requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the September 2001, April 
2002, and October 2002 letters from the RO.  These letters 
did indicate that the veteran was limited to 30 days to 
respond.  

Regardless, it is noteworthy that additional efforts were 
made to obtain evidence as recently as October 2002, long 
after the foregoing 30 day response period of the September 
2001 and April 2002 letters.  It is also most significant to 
note that there has been no indication of the existence of 
additional pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that 
evidence was obtained following the cited 30 day response 
period, and that neither the appellant nor his representative 
have given indication of additional evidence that has not 
been sought, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted

In the present case, a substantially complete application was 
received in September June 2001.  The veteran was provided 
initial notice of the provisions of the VCAA in September 
2001.  See the references to the documents issued to the 
veteran set out above.  

Because the VCAA notice in this case was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, the veteran's claim of service connection for 
high frequency neurosensory hearing loss was granted by the 
RO in May 1970, and a noncompensable evaluation was assigned.  
This decision was based on audiograms showing both pre-
service, in-service and post-service hearing loss, 
demonstrating aggravation of a pre-existing hearing 
disability.  

The veteran filed the current claim for an increased 
(compensable) evaluation for bilateral neurosensory hearing 
loss in June 2001.  In support of his claim, he has stated 
that his hearing had diminished significantly, and that his 
inability to hear high frequencies is a great loss.

A private audiometric examination dated in October 2001 was 
received that showed an average decibel loss of 41 in the 
right ear and 43 in the left ear.  

Upon VA audiological evaluation in May 2002, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
65
85
LEFT
10
15
60
80

The veteran's average puretone decibel loss was 43 decibels 
in the right ear and 41 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and of 98 percent in the left ear.  The 
diagnosis was bilateral moderate to severe high frequency 
sensori-neural impairment, with word discrimination within 
normal limits.  

Based upon the foregoing facts, in a June 2002 statement of 
the case, the RO continued the noncompensable evaluation for 
the high frequency neurosensory hearing loss.  The veteran 
perfected an appeal of that determination.  

Upon VA audiological evaluation in November 2002, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
70
80
LEFT
10
20
70
80

The veteran's average puretone decibel loss was 44 decibels 
in the right ear and 45 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear and of 84 percent in the left ear.  The 
diagnosis was bilateral moderate-severe/severe sensori-neural 
hearing loss.  

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2003).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  

This average is used in all cases (including those in Sec. 
4.86) to determine the Roman numeral designation for hearing 
impairment where the axes intersect.  The results are then 
matched between the "better" ear and the "poorer" ear on 
Table VII to produce a disability rating under Code 6100.

The findings of the November 2002 VA audiological examination 
results noted above represent the most profound hearing 
acuity deficit found.  These findings, as applied to 
38 C.F.R. Part 4, § 4.85, Table VI, correspond to Level II 
hearing in the right ear, and Level II hearing in the left.  
[The May 2002 examination results correspond to Level I 
hearing, bilaterally].  Level II hearing in the better ear 
and Level II in the poorer ear warrant a non-compensable 
evaluation.  38 C.F.R. Part 4, § 4.85, Table VII, Diagnostic 
Code 6100.  

In light of the evidence of record, the veteran's high 
frequency hearing loss is clearly rated in accordance with 
his current level of ratable disability, as set forth in 
applicable hearing schedular criteria.

The Board has considered the veteran's hearing loss 
disability picture may provide an increased rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate . . . [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2003).  The rating schedule, however, is meant 
to compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321 
(2003).  

Although the veteran has made assertions regarding the effect 
of his hearing loss on his day to day living, he has 
presented no evidence other than his assertions made in 
connection with this appeal that would indicate that there 
exists such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected bilateral hearing loss.  

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purpose of 
rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Based upon current findings and on the review of the 
entire evidence in the veteran's claims folder, the Board 
finds that the veteran's hearing loss does not approach the 
level required for the assignment of a compensable 
evaluation.  In view of the evidence of record, the 
provisions of 38 C.F.R. §§ 4.3 and 4.7 (2003 are not for 
application.  His claim, therefore, must be denied.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral sensorineural hearing loss is denied.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the CAVC for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

Additional evidentiary development of the record is in order.  
In the report of the November 2002 VA rectum and anus 
examination conducted for the purpose of the evaluation of 
the veteran's hemorrhoids, it was noted that he was scheduled 
to undergo a colonoscopy.  It is unclear whether the results 
of such an examination would be pertinent to the evaluation 
of his hemorrhoids.  This represents, however, at least an 
indication that there may be additional evidence pertinent to 
the degree of disability that can be associated with the 
veteran's hemorrhoids.  

Consequently, it is unclear whether all of the veteran's 
pertinent VA treatment records have been associated with the 
claims file.  Accordingly, on remand, the RO should obtain 
the complete VA treatment records pertinent to the veteran's 
hemorrhoids from November 2002 to the present.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  

Further, the evaluation of the veteran's hemorrhoids turns 
upon several factors, including whether they can be 
characterized as large or thrombotic, irreducible, with 
excessive redundant tissue, whether there is evidence of 
frequent recurrences (10 percent rating), or whether there is 
persistent bleeding with secondary anemia, or with fissures 
(20 percent rating).  38 C.F.R. § 4.114, Diagnostic Code 7336 
(2003).  Although the veteran underwent rectum and anus 
examinations in May 2002 and November 2002, the reports of 
the examinations failed to specifically address whether any 
of these pertinent symptoms were present.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if the record 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The necessity for 
an appropriate examination is shown for the proper assessment 
of the veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

As indicated above, because of its contingent nature the 
issue of entitlement to a compensable disability evaluation 
for multiple noncompensable service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324 will be held in 
abeyance pending completion of the requested development.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the claim of entitlement to an 
increased disability rating for service-
connected hemorrhoids, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC must ask the veteran to 
identify all VA and non-VA health care 
providers who have treated him for his 
hemorrhoids.  After securing all 
necessary authorization, VBA AMC should 
obtain records from each health care 
provider the veteran identifies and 
associate them with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements 
with the appropriate VA medical 
facility for the veteran to be 
afforded another rectum and anus 
examination to determine the nature 
and extent of severity of any 
hemorrhoids found.  If reasonably 
feasible, the examination should be 
conducted when the veteran's 
hemorrhoids are in an active state.  

The claims file and a separate copy of 
this remand must be sent to the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted, including if deemed 
necessary any tests that may reveal 
the presence of secondary anemia, such 
as a complete blood count.

The examiner should be provided with 
the following instructions:

The examiner should obtain a complete 
history of the veteran's hemorrhoids 
disorder from the veteran.  
The examiner must address the 
following medical questions based upon 
that history, a complete review of the 
claims file including the service 
medical records, and the examination 
of the veteran:

Can the veteran's hemorrhoids be 
characterized as either large or 
thrombotic, irreducible, or with 
excessive redundant tissue, or are 
they more likely characterized as mild 
or moderate?
Is there evidence of frequent 
recurrences of hemorrhoids? 
Do the veteran's hemorrhoids result in 
persistent bleeding with secondary 
anemia, or fissures?
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
an increased (compensable) disability 
evaluation for service-connected 
hemorrhoids and entitlement to a 
compensable disability evaluation for 
multiple noncompensable service-connected 
disabilities under the provisions of 
38 C.F.R. § 3.324.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



